Citation Nr: 0523972	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a shell fragment wound of the right lower 
leg, involving Muscle Group XI.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In August 2002, the Board determined that further development 
was necessary on the issue of entitlement to an increased 
rating for residuals of a shell fragment wound of the right 
lower leg and undertook such development pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2003).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F3d 1399 (Fed. Cir. 2003), however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
Thereafter, in January 2004, the Board remanded the case to 
the RO for further development and consideration.  The case 
has since been returned to the Board for further appellate 
action.  

In a July 2005 informal brief filed with the Board, the 
veteran's representative raised the issues of entitlement to 
service connection for tinnitus, hypertension as secondary to 
post-traumatic stress disorder (PTSD), and headaches as 
secondary to PTSD, as well as claims for higher disability 
ratings for bilateral hearing loss, PTSD, and for residual 
scars.  These issues are referred to the RO for initial 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative, in the July 2005 informal 
brief, contends that the VA neurological examination 
conducted in May 2004, was not in compliance with the Board's 
remand.  The Board's January 2004 remand directed that the 
veteran be afforded a VA neurological examination to identify 
any neurological impairment in the right lower leg and to 
determine if any current neurological impairment was related 
to his service-connected shell fragment wound of the right 
lower leg.  It further directed the examiner to characterize 
any nerve impairment found to be present as mild, moderate or 
severe.  Although the May 2004 examiner found the current 
nerve impairment in the right lower leg to be a result of the 
veteran's residuals of a shell fragment wound to the area, 
the examiner did not characterize the severity of the 
neurological impairment as requested.  As a result, a remand 
is required for compliance with the Board's remand.  Stegall 
v. West, 11 Vet. App 268 (1998).

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  The RO should again schedule the 
veteran for a VA neurological examination 
to identify any damage or impaired 
function of the nerves of the veteran's 
right leg.  The veteran's claims file must 
be made available to and be reviewed by 
the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results, review of the veteran's pertinent 
medical history, and a review of records 
contained in the claims folder, the 
examiner is asked to specifically 
characterize whether any nerve damage 
found to be present is mild, moderate or 
severe in nature.  A complete rationale 
should be given for all opinions, in a 
legible report.

2.  Then, the RO should readjudicate the 
issue of entitlement to an increased 
disability rating for residuals of a 
shell fragment wound of the right lower 
leg, involving Muscle Group XI, in light 
of all pertinent evidence and legal 
authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




